DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities:
On page 1, lines 23-24, “without a response to the first person” should be “without a response [[to]] from the first person”
 
Claim Objections
Claims 1, 3, 5, 7-8, 13 and 18-20 are objected to because of the following informalities:
In claim 1, “while said head unit is in said low-power mode” should be “while a head unit is in a low-power mode”
In claims 1 and 20, “indicative of the existence” should be “indicative of [[the]] existence”
In claim 3, “without a response to said first person” should be “without a response [[to]] from said first person”
In claim 5, “retrieve said information from a remote site” should be “retrieve said identifying information from a remote site”
In claim 7, “activate said vehicle's external lights or said vehicle's horn” should be “activate  of said vehicle or a horn of said vehicle”
In claim 8, “to said vehicle's horn” should be “to a horn of said vehicle”
In claim 13, “modifying the environment” should be “modifying [[the]] an environment”
In claims 18-19, “sending said alert to a first person” should be “sending said alert to [[a]] said first person”
In claim 20, “within a vehicle” should be “within [[a]] said passenger vehicle”

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

Claims 7-8, 10-12 and 20 of this application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“head unit” configured to activate lights or a horn in claim 7, connect a microphone to a horn in claim 8, activate a climate control system in claim 10, open a window in claim 11, turn on a fan in claim 12, and transition between power modes in claim 20
“monitor” configured to configured to draw attention to a living being, classify an acoustic signal, and send a signal in claim 20
Because these claim limitations are being interpreted under 35 U.S.C. 112(f), they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. A review of the specification reveals the following:
“head unit”: applicant discloses that the head unit 16 comprises electronic hardware in which a processor 28 and a memory 30 are constituents of a special-purpose computer system [See at least Page 5, lines 7-8 in applicant’s specification]. This is adequate structure to perform the claimed function so no 112(b) rejection is given.
“monitor”: applicant discloses that the “monitor” takes the form of software executed by a processor [See at least Page 5, lines 7-20]. This is adequate structure to perform the claimed function so no 112(b) rejection is given.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f), applicant may amend the claims accordingly or make a persuasive argument as to why the claims already recite sufficient structure. However, as no rejections are given on the basis of the above interpretation, applicant does not need to make any such amendments or arguments.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-6, 8-9 and 13-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claimed invention is directed to the concept of detecting sounds originating from a vehicle cabin, determining that said sounds are outside a certain domain, determining that said sounds indicate the presence of a living being, and alerting a person as to the presence of the living being. This judicial exception is not integrated into a practical application. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception and do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
The Examiner will further explain in view of the 2019 Revised Patent Subject Matter Eligibility Guidance:
Regarding claim 1, applicant recites A method comprising drawing attention to a living being in a cabin of a parked vehicle, wherein drawing said attention comprises 
while said head unit is in said low-power mode, using a microphone to monitor said cabin for out-of-domain sounds, 
detecting a signal originating within said cabin, said signal being an acoustic signal that is representative of an out-of-domain sound, 
classifying said acoustic signal as being indicative of the existence of said living being within said cabin of said vehicle, and 
sending an alert to a first person.
The claim recites a series of steps and therefore is directed to a process, which satisfies step 1 of the Section 101 analysis. Under the new two-prong inquiry, the claim is eligible at revised step 2A unless: Prong One: the claim recites a judicial exception; and Prong Two: the exception is not integrated into a practical application of the exception. 
The above claim steps are directed to the concept of detecting sounds originating from a vehicle cabin, determining that said sounds are outside a certain domain, determining that said sounds indicate the presence of a living being, and alerting a person as to the presence of the living being, which is an abstract idea that can be performed by a user mentally or manually and falls within the Mental Processes grouping. (Prong one: YES, recites an abstract idea).
Nothing in the claim elements precludes the steps from being performed entirely by a human (Prong Two: NO, does not recite additional elements that integrate the abstract idea into a practical application similar to that shown in MPEP 2106.05).
Under step 2B, the claimed invention does not recite additional elements that are indicative of an inventive concept.

Regarding claim 2, applicant recites The method of claim 1, wherein classifying said acoustic signal comprises determining whether said acoustic signal repeats more than once during a predefined interval.
However, a user could mentally observe and analyze an acoustic signal as claimed. The additional limitations therefore do not integrate the judicial exception into a practical application.

Regarding claim 3, applicant recites The method of claim 1, further comprising, after lapse of a defined interval without a response to said first person, sending a signal to a second person, said signal being a signal to request rescue of said living being.
However, a user could mentally or manually determine whether or not a first person responds and try to contact a second person. Moreover, outputting the judicial exception is insignificant extra-solution activity. The additional limitations therefore do not integrate the judicial exception into a practical application.

Regarding claim 4, applicant recites The method of claim 3, further comprising, prior to sending said signal to said second person, retrieving identifying information to assist a prospective rescuer in identifying said vehicle.
However, a user could mentally or manually retrieve identifying information to help a rescuer identify the vehicle. The additional limitations therefore do not integrate the judicial exception into a practical application.

Regarding claim 5, applicant recites The method of claim 4, wherein retrieving said identifying information comprises awakening a cloud service to retrieve said information from a remote site.
However, a user could mentally or manually retrieve identifying information to help a rescuer identify the vehicle. The additional limitations therefore do not integrate the judicial exception into a practical application.
As per step 2B of the 101 analysis, aside from the recitation of a “cloud service”, nothing precludes the claim elements from being performed entirely by a human. A review of the specification indicates that the cloud service is disclosed in at least Page 5, lines 4-5, of applicant’s specification at a high level of generality, and therefore merely comprises generic computer components to perform the retrieval function. Therefore, the cloud service does not cause the claimed invention as a whole to function differently than a generic computer and does not amount to significantly more than the abstract idea. 

Regarding claim 6, applicant recites The method of claim 4, wherein retrieving said identifying information comprises retrieving location information indicative of a location at which said vehicle is parked.
However, a user could mentally determine where a vehicle is parked. The additional limitations therefore do not integrate the judicial exception into a practical application.

Regarding claim 8, applicant recites The method of claim 3, further comprising, after having sent said signal to said second person, causing said head unit to connect said microphone to said vehicle's horn so as to play said acoustic signal outside of said vehicle, thereby alerting passersby to the existence of said living being.
However, outputting the judicial exception is insignificant extra-solution activity that is not adequate to integrate the judicial exception into a practical application. Claim 8, as currently written, therefore does not overcome 35 USC 101.
That being said, if applicant wishes to amend claim 8 to overcome this rejection, applicant simply needs to amend claim 8 to explicitly recite that the playing of the acoustic signal outside of said vehicle is performed by the horn. This is because a human cannot mentally or manually cause actuation of a vehicle horn. Such an amendment to overcome this 101 rejection could look like this:
8. (Currently amended) The method of claim 3, further comprising, after having sent said signal to said second person, causing said head unit to connect said microphone to a horn of said vehicle so as to play said acoustic signal outside of said vehicle by actuating said horn, thereby alerting passersby to the existence of said living being.
This would overcome 101 and integrate the judicial exception into the practical application of actuating a vehicle horn. However, this is merely examiner’s suggestion to move prosecution forward. It is ultimately up to applicant how applicant wishes to amend the claims.

Regarding claim 9, applicant recites The method of claim 1, further comprising attempting to increase comfort of said living being.
However, the increasing of the comfort is recited at such a high level of generality that it could be interpreted to merely be outputting a message. Outputting the judicial exception is extra-solution activity that does not integrate the judicial exception into a practical application.

Regarding claim 13, applicant recites The method of claim 1, further comprising modifying the environment within said cabin.
However, the modifying of the environment is recited at such a high level of generality that it could be interpreted to merely be outputting an audio message, which modifies the environment by introducing noise into it. Outputting the judicial exception is extra-solution activity that does not integrate the judicial exception into a practical application.

Regarding claim 14, applicant recites The method of claim 1, wherein classifying said acoustic signal comprises comparing said acoustic signal with stored acoustic signatures.
However, a human could mentally compare a sound in the cabin to known sounds. The additional limitations therefore do not integrate the judicial exception into a practical application.

Regarding claim 15, applicant recites The method of claim 1, wherein using a microphone to monitor said cabin comprises monitoring said cabin using fewer than all available microphones.
However, restricting the number of microphones used for the monitoring does not change that a user could perform the monitoring mentally or manually by observing collected signals. The additional limitations therefore do not integrate the judicial exception into a practical application.

Regarding claim 16, applicant recites The method of claim 1, wherein using a microphone to monitor said cabin comprises monitoring said cabin using different microphones at different times, wherein, at any time, fewer than all available microphones are being used.
However, arbitrarily restricting which microphones are used for the monitoring at a given time does not change that a user could perform the monitoring mentally or manually by observing collected signals. The additional limitations therefore do not integrate the judicial exception into a practical application.

Regarding claim 17, applicant recites The method of claim 1, wherein using a microphone to monitor said cabin comprises monitoring said cabin using at most only a microphone that is directed to receive sounds from a rear seat of said vehicle.
However, restricting the number of microphones used for the monitoring does not change that a user could perform the monitoring mentally or manually by observing collected signals. The additional limitations therefore do not integrate the judicial exception into a practical application.

Regarding claim 18, applicant recites The method of claim 1, wherein sending said alert to a first person comprises identifying a last-known operator of said vehicle, retrieving contact information for said last-known operator, and sending said alert to said last-known operator using said contact information.
However, a user could mentally or manually identify a vehicle operator, obtain the vehicle operator’s contact info, and contact the vehicle operator. The additional limitations therefore do not integrate the judicial exception into a practical application.

Regarding claim 19, applicant recites The method of claim 1, wherein sending said alert to a first person comprises identifying known operators of said vehicle, retrieving contact information for said known operators, and sending said alert to said known operators using said contact information.
However, a user could mentally or manually identify vehicle operators, obtain their contact info, and contact them. The additional limitations therefore do not integrate the judicial exception into a practical application.

Regarding claim 20, applicant recites An apparatus comprising a head unit for installation in a passenger vehicle, said head unit being connected to microphones within a vehicle, said head unit being configured to transition between low-power mode, in which fewer than all microphones in said vehicle are in use, and regular mode, in which all microphones in said vehicle are available for use, wherein said head unit comprises a monitor that is configured to draw attention to a living being in a cabin of said passenger vehicle while said passenger vehicle is parked and said head unit is in low-power mode, said monitor being configured to monitor out- of-domain sounds while said vehicle is parked and to place and to classify an acoustic signal representative of an out-of-domain sound as being indicative of the existence of said living being within said cabin of said vehicle and sending a signal to a person to alert said person.
The claim recites an apparatus, which satisfies step 1 of the Section 101 analysis. Under the new two-prong inquiry, the claim is eligible at revised step 2A unless: Prong One: the claim recites a judicial exception; and Prong Two: the exception is not integrated into a practical application of the exception. 
The above claim steps are directed to the concept of detecting sounds originating from a vehicle cabin, determining that said sounds are outside a certain domain, determining that said sounds indicate the presence of a living being, and alerting a person as to the presence of the living being, which is an abstract idea that can be performed by a user mentally or manually and falls within the Mental Processes grouping. (Prong one: YES, recites an abstract idea).
Besides the head unit, which is equipped with microphones and a monitor, nothing in the claim elements precludes the steps from being performed entirely by a human. The use of one or more computing devices is insufficient to amount to significantly more than the judicial exception and does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea (Prong Two: NO, does not recite additional elements that integrate the abstract idea into a practical application similar to that shown in MPEP 2106.05).
Under step 2B, the claimed invention does not recite additional elements that are indicative of an inventive concept. The additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. The head unit is disclosed in Page 5, lines 7-8 of applicant’s specification as merely a generic computer. The monitor is disclosed in at least Page 5, lines 7-20 as generic software executed by the computer. The microphones are disclosed in at least Page 6, lines 6-23 of applicant’s specification but behave as generic microphones. Therefore these additional limitations are no more than mere instructions to apply the exception using generic computer components. The recitation of generic processors/computers does not take the above limitations out of the mental processes grouping. 
Moreover, the implementation of the abstract idea on generic computers and/or generic computer components does not add significantly more, similar to how the recitation of the computer in Alice amounted to mere instructions to apply the abstract idea on a generic computer. The claims merely invoke the additional elements as tools that are being used in their ordinary capacity. Further, the courts have found that simply limiting the use of the abstract idea to a particular environment does not add significantly more. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide generic computer implementation.

Examiner’s note to help applicant overcome the 101 rejections: examiner recommends that applicant implement examiner’s suggested amendments to claim 8 and amend claims 1 and 20 to include the limitations of claim 8. For more information, please see the above 101 rejection of claim 8.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 9-11, 13-14 and 17-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Boyer et al. (US 20160200168 A1), hereinafter referred to as Boyer.
Regarding claim 1, Boyer discloses A method comprising drawing attention to a living being in a cabin of a parked vehicle (See at least Fig. 3 in Boyer: Boyer discloses a method for determining whether an occupant 12 is in the vehicle at step 118 [See at least Boyer, 0057]. Boyer further discloses that, at step 132, safety countermeasures taken following the detection may include transmitting a wireless signal indicating that an unattended occupant 12 is in the vehicle 16 to a remote receiver [See at least Boyer, 0065]. Boyer further discloses that the engine may be started at step 132, which indicates that the vehicle may be in a parked state prior to step 132 [See at least Boyer, 0065]), wherein drawing said attention comprises 
while said head unit is in said low-power mode (Boyer discloses that the NV memory of a DSP within the infotainment system may contain instructions that, when executed, cause the DSP to analyze the audio signal to determine whether the vehicle is occupied [See at least Boyer, 0047]. Examiner broadly interprets the mode in which these instructions are executed to be a low-power mode), using a microphone to monitor said cabin for out-of-domain sounds (See at least Fig. 3 in Boyer: Boyer discloses that, at step 104, the method comprises providing an audio transducer 24 that is disposed within the passenger compartment 14 and which is in electronic signal communication with an infotainment system 22 that is also disposed within the vehicle 16 to provide an electronic audio signal [See at least Boyer, 0050]), 
detecting a signal originating within said cabin (See at least Fig. 3 in Boyer: Boyer discloses that, at step 112, the method includes monitoring the audio signal from the audio transducer 24 and the value of the IAT sensor signal from the IAT sensor 26 [See at least Boyer, 0054]), said signal being an acoustic signal that is representative of an out-of-domain sound (See at least Fig. 3 in Boyer: Boyer discloses that, at step 118, the method includes monitoring the audio signal from the audio transducer 24 and determining whether an occupant 12 is in the vehicle 16 based on the audio signal, which may be done by analyzing the frequency content and duration of the audio signal [See at least Boyer, 0057]. The frequency content of the signal(s) indicative of an occupant may be regarded as out-of-domain sounds), 
classifying said acoustic signal as being indicative of the existence of said living being within said cabin of said vehicle (See at least Fig. 3 in Boyer: Boyer discloses that, at step 118, the method includes monitoring the audio signal from the audio transducer 24 and determining whether an occupant 12 is in the vehicle 16 based on the audio signal, which may be done by analyzing the frequency content and duration of the audio signal [See at least Boyer, 0057]. The frequency content of the signal(s) indicative of an occupant may be regarded as out-of-domain sounds), and 
sending an alert to a first person (See at least Fig. 3 in Boyer: Boyer discloses that, at step 132, safety countermeasures taken following the detection may include transmitting a wireless signal indicating that an unattended occupant 12 is in the vehicle 16 to a remote receiver [See at least Boyer, 0065]. Boyer further discloses that the recipient of the transmission may be the vehicle’s driver [See at least Boyer, 0038]).

Regarding claim 9, Boyer discloses The method of claim 1, further comprising attempting to increase comfort of said living being (Boyer discloses that non-limiting examples of safety countermeasures are starting and running the engine 50 and then either cooling the passenger compartment 14 if it is determined that the value of the IAT sensor signal is greater than the acceptable temperature range, thereby reducing a temperature in the passenger compartment 14 or alternatively heating the passenger compartment 14 if it is determined that the value of the IAT sensor signal is less than the acceptable temperature range, thereby increasing a temperature in the passenger compartment 14 [See at least Boyer, 0065]).

Regarding claim 10, Boyer discloses The method of claim 9, wherein attempting to increase comfort comprises causing said head unit to activate a climate-control system of said vehicle (Boyer discloses that non-limiting examples of safety countermeasures are starting and running the engine 50 and then either cooling the passenger compartment 14 if it is determined that the value of the IAT sensor signal is greater than the acceptable temperature range, thereby reducing a temperature in the passenger compartment 14 or alternatively heating the passenger compartment 14 if it is determined that the value of the IAT sensor signal is less than the acceptable temperature range, thereby increasing a temperature in the passenger compartment 14 [See at least Boyer, 0065]. Also see at least Fig. 3 in Boyer: Boyer discloses that the safety countermeasures at step 132 are ultimately caused by monitoring the audio signal from the audio transducer 24 and determining that an occupant 12 is in the vehicle 16 based on the audio signal [See at least Boyer, 0057-0064]. Boyer further discloses that this monitoring and analysis of the audio signal is performed by the infotainment system [See at least Boyer, 0047]. It will therefore be appreciated that the infotainment system ultimately causes the countermeasure).

Regarding claim 11, Boyer discloses The method of claim 9, wherein attempting to increase comfort comprises causing said head unit to open a window of said vehicle (Boyer discloses that safety countermeasures may comprise at least partially opening a vehicle window 44 [See at least Boyer, 0065]. Also see at least Fig. 3 in Boyer: Boyer discloses that the safety countermeasures at step 132 are ultimately caused by monitoring the audio signal from the audio transducer 24 and determining that an occupant 12 is in the vehicle 16 based on the audio signal [See at least Boyer, 0057-0064]. Boyer further discloses that this monitoring and analysis of the audio signal is performed by the infotainment system [See at least Boyer, 0047]. It will therefore be appreciated that the infotainment system ultimately causes the countermeasure).

Regarding claim 13, Boyer discloses The method of claim 1, further comprising modifying the environment within said cabin (Boyer discloses that non-limiting examples of safety countermeasures are starting and running the engine 50 and then either cooling the passenger compartment 14 if it is determined that the value of the IAT sensor signal is greater than the acceptable temperature range, thereby reducing a temperature in the passenger compartment 14 or alternatively heating the passenger compartment 14 if it is determined that the value of the IAT sensor signal is less than the acceptable temperature range, thereby increasing a temperature in the passenger compartment 14 [See at least Boyer, 0065]).

Regarding claim 14, Boyer discloses The method of claim 1, wherein classifying said acoustic signal comprises comparing said acoustic signal with stored acoustic signatures (See at least Fig. 3 in Boyer: Boyer discloses that step 118 includes monitoring the audio signal from the audio transducer 24 and determining whether an occupant 12 is in the vehicle 16 based on the audio signal, which may be done by analyzing the frequency content and duration of the audio signal [See at least Boyer, 0057]).

Regarding claim 17, Boyer discloses The method of claim 1, wherein using a microphone to monitor said cabin comprises monitoring said cabin using at most only a microphone that is directed to receive sounds from a rear seat of said vehicle (Boyer discloses that the vehicle comprises a microphone may be used by the safety system to monitor the passenger compartment for sounds that would indicate the presence of a child or pet [See at least Boyer, 0026]. Also see at least Fig. 1 in Boyer: Boyer discloses that the vehicle system 10 comprises only one microphone 24B and that the child is present in the rear seat of the vehicle [See at least Boyer, 0028]).

Regarding claim 18, Boyer discloses The method of claim 1, wherein sending said alert to a first person comprises identifying a last-known operator of said vehicle, retrieving contact information for said last-known operator, and sending said alert to said last-known operator using said contact information (Boyer discloses that the infotainment system 22 may include telematics capability that provides the ability for the vehicle 16 to wirelessly communicate data as well as voice to a responsible party outside the vehicle 16, such as a key fob carried by the vehicle's driver or a predetermined cellular telephone [See at least Boyer, 0038]. It will be appreciated that contact information of the driver’s key fob must be retrieved to send a message to it. Boyer further discloses that this transmitting of a wireless message from the vehicle is yet another non-limiting example of a safety countermeasure [See at least Boyer, 0038]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Boyer et al. (US 20160200168 A1) in view of Labombarda et al. (US 20190193590 A1), hereinafter referred to as Labombarda.
Regarding claim 2, Boyer discloses The method of claim 1.
However, Boyer does not explicitly disclose the method wherein classifying said acoustic signal comprises determining whether said acoustic signal repeats more than once during a predefined interval.
However, Labombarda does teach a method for detecting an occupant in the cabin of a vehicle wherein classifying said acoustic signal comprises determining whether said acoustic signal repeats more than once during a predefined interval (Labombarda teaches that the processing unit 5 may be configured to acquire the audio signals detected by the audio sensor 2 and to implement appropriate decision tools, such as decision trees, neural networks, and appropriate tools of analysis in the time domain, such as analysis of the temporal repeatability of the signal [See at least Labombarda, 0039]. Also see at least Fig. 7A in Labombarda: Labombarda teaches that FIG. 7A shows the plot of the signal associated with the crying of a child in the time domain, with highlighted the characteristic of repeatability of corresponding portions of the audio signal, which the processor uses to discriminate crying of a child from other sources of audio signals [See at least Labombarda, 0040]). Both Boyer and Labombarda teach methods for detecting a presence of an occupant in a vehicle cabin using audio signals. However, only Labombarda explicitly teaches where the audio signals may be classified to indicate presence of a crying child based on analysis of repeatability of the audio signals within a given time period.
It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the occupant detection method of Boyer to also include classifying the audio signals to indicate presence of a crying child based on analysis of repeatability of the audio signals within a given time period, as in Labombarda. Doing so improves accuracy of the method by allowing it to distinguish a child from other background noise, which improves safety for the child.

Regarding claim 3, Boyer discloses The method of claim 1.
However, Boyer does not explicitly teach the method further comprising, after lapse of a defined interval without a response to said first person, sending a signal to a second person, said signal being a signal to request rescue of said living being.
However, Labombarda does teach a method for identifying an occupant alone in a vehicle further comprising, after lapse of a defined interval without a response to said first person, sending a signal to a second person (See at least Figs. 9B-9C in Labombarda: Labombarda teaches that from the second state 22 the processing unit 5 transitions or evolves to the third state 24, i.e., the state of alarm, when it determines the persistence of the condition of potential danger for the occupant, who is left alone inside the vehicle 12 in the absence of the responsible person, for a time interval the duration of which exceeds an alarm threshold of a pre-set value, for example of some minutes (e.g., five minutes) [See at least Labombarda, 0052]. Labombarda further teaches that from the third state 24 the processing unit 5 returns to the second state 22, when the state of alarm is deactivated, and it may be required that deactivation of the state of alarm should be carried out manually by the responsible person [See at least Labombarda, 0052]. It will therefore be appreciated that the alarm is activated when the responsible person does not react for a predetermined time), said signal being a signal to request rescue of said living being (Labombarda teaches that third state 24 further envisages a second sub-state 24b, in which the processing unit 5 determines the presence of the second level of alarm and activation of the second alarm warning [See at least Labombarda, 0062]. Labombarda further teaches that the second level of alarm entails activation of a second alarm warning by the detection unit 5, for example via activation of every available alarm, locally at the vehicle 12 (via activation of sound and visual alarms) and remotely via communication by the communication unit 6 to the responsible person and/or to further subjects authorized for emergency interventions [See at least Labombarda, 0055]). Both Labombarda and Boyer teach methods for alerting a responsible person to a presence of an occupant within a vehicle cabin. However, only Labombarda explicitly teaches where the method may also send a signal to emergency services responsive to not receiving any response from the responsible person for a predetermined amount of time.
It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the alert method of Boyer to also send a signal to emergency services responsive to not receiving any response from the responsible person for a predetermined amount of time, as in Labombarda. Doing so improves safety for the occupant of the vehicle by ensuring that the occupant has support in an emergency scenario when the responsible person is not attentive.

Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Boyer et al. (US 20160200168 A1) in view of Labombarda et al. (US 20190193590 A1) in further view of Suzuki et al. (US 20190193677 A1), hereinafter referred to as Suzuki.
Regarding claim 4, Boyer in view of Labombarda teaches The method of claim 3.
However, Boyer does not explicitly teach the method further comprising, prior to sending said signal to said second person, retrieving identifying information to assist a prospective rescuer in identifying said vehicle.
However, Suzuki does teach a method for rescuing an occupant of a vehicle further comprising, prior to sending said signal to said second person, retrieving identifying information to assist a prospective rescuer in identifying said vehicle (See at least Fig. 9 in Suzuki: Suzuki teaches that it is detected that the state in the vehicle cabin has become the predetermined rescue needing state (S303), the positional information of the vehicle 10 and the rescue signal are transmitted from the vehicle 10 to the center server 400 (S304) [See at least Suzuki, 0078]. Examiner interprets this to mean that the central server 400 retrieves the positional information of the vehicle 10. Suzuki further teaches that the center server 400 transmits the positional information, the vehicle information, and the authentication information related to the vehicle 10, and the issue command of the alarm signal to the nearby terminal 200a (S306) [See at least Suzuki, 0079]. Examiner interprets this to mean that the central server 400 retrieves the positional information before sending it to the prospective rescuer who owns terminal 200a). Both Boyer and Suzuki teach methods for alerting remote terminals to rescue an occupant of a vehicle. However, only Suzuki explicitly teaches where a server retrieves positional information from the vehicle before sending it to a nearby terminal of a potential rescuer.
It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the rescue notification method of Boyer to also include retrieving positional information from the vehicle by a server before sending it to a nearby terminal of a potential rescuer. This improves safety for the occupant by helping a potential rescuer quickly identify the location of the vehicle where the occupant is located (With regard to this reasoning, see at least [Suzuki, 0080]).

Regarding claim 5, Boyer in view of Labombarda in further view of Suzuki teaches The method of claim 4, wherein retrieving said identifying information comprises awakening a cloud service to retrieve said information from a remote site (See at least Fig. 9 in Suzuki: Suzuki teaches that it is detected that the state in the vehicle cabin has become the predetermined rescue needing state (S303), the positional information of the vehicle 10 and the rescue signal are transmitted from the vehicle 10 to the center server 400 (S304) [See at least Suzuki, 0078]. Examiner interprets this to mean that the central server 400 retrieves the positional information of the vehicle 10, where the location of the vehicle may be regarded as a remote site).

Regarding claim 6, Boyer in view of Labombarda in further view of Suzuki teaches The method of claim 4, wherein retrieving said identifying information comprises retrieving location information indicative of a location at which said vehicle is parked (See at least Fig. 9 in Suzuki: Suzuki teaches that it is detected that the state in the vehicle cabin has become the predetermined rescue needing state (S303), the positional information of the vehicle 10 and the rescue signal are transmitted from the vehicle 10 to the center server 400 (S304) [See at least Suzuki, 0078]).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Boyer et al. (US 20160200168 A1) in view of Labombarda et al. (US 20190193590 A1) in further view of  Yamamoto (US 20190102635 A1) in further view of Stahlin (US 20120258683 A1), hereinafter referred to as Boyer, Labombarda, Yamamoto, and Stahlin, respectively.
Regarding claim 7, Boyer in view of Labombarda teaches The method of claim 3.
However, Boyer does not explicitly teach the method further comprising causing said head unit to repetitively activate said vehicle's external lights or said vehicle's horn.
However, Yamamoto does teach a method of notifying a responsible person of presence of occupants in a vehicle cabin further comprising causing said head unit to repetitively activate said vehicle's external lights or said vehicle's horn (Yamamoto teaches that the body control module (BCM) 104 of a vehicle 102 may utilize the head unit 108 to actuate the horn to provide the repetitive honk/beep notification, wherein the honk/beep notification may be used to alert the driver of the vehicle 102 of the possible presence of the one or more rear seat passengers/objects of the vehicle 102 as the driver walks away from the vehicle 102 after locking the vehicle door(s) [See at least Yamamoto, 0044]). Both Yamamoto and Boyer in view of Labombarda teach methods of notifying responsible individuals when passengers are left alone inside the vehicle. However, only Yamamoto explicitly teaches where the notification may comprise causing the head unit of the vehicle to repeatedly honk the horn of the vehicle.
It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the notification method of Boyer in view of Labombarda to also cause the head unit of the vehicle to repeatedly honk the horn of the vehicle, as in Yamamoto. Doing so improves safety for passengers left inside the vehicle by getting the attention of surrounding people who may be able to help.
However, Boyer in view of Labombarda in further view of Yamamoto does not explicitly teach where the repetitive activation of the vehicle’s external lights or horn occurs after having sent said signal to said second person.
However, Stahlin does teach a method for activating a horn and external lights of a vehicle wherein activation only occurs after having sent said signal to said second person (Stahlin teaches that, after an accident, a vehicle transmits a locating signal [See at least Stahlin, 0031]. Stahlin further teaches that, in order then to make it easier for the searching emergency services to find the vehicle, these emergency services use their receiver to request the car to switch on its horn, lights, front and rear headlights, turn indicators, passenger compartment lights, etc. [See at least Stahlin, 0031]. Stahlin further teaches that, in order to avoid misuse, this function is, however, only enabled by the vehicle if a locating signal has already been transmitted [See at least Stahlin, 0031]). Both Stahlin and Boyer in view of Labombarda in further view of Yamamoto teach methods for activating horns of vehicles. However, only Stahlin explicitly teaches where emergency services may only activate the horn of a requesting vehicle after the requesting vehicle has sent a locating signal to the emergency services.
It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to also only make the horn of the vehicle activatable by emergency services after the vehicle has sent a signal to the emergency services, as in Stahlin. Doing so improves convenience for occupants of a requesting vehicle by preventing misuse of the horn control system in a situation where the vehicle has not transmitted a locating signal (With regard to this reasoning, see at least [Stahlin, 0031]).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Boyer et al. (US 20160200168 A1) in view of Martin (US 11040619 B1), hereinafter referred to as Martin.
Regarding claim 12, Boyer discloses The method of claim 9, wherein attempting to increase comfort comprises causing said head unit to turn on a climate control system of said vehicle (Boyer discloses that non-limiting examples of safety countermeasures are starting and running the engine 50 and then either cooling the passenger compartment 14 if it is determined that the value of the IAT sensor signal is greater than the acceptable temperature range, thereby reducing a temperature in the passenger compartment 14 or alternatively heating the passenger compartment 14 if it is determined that the value of the IAT sensor signal is less than the acceptable temperature range, thereby increasing a temperature in the passenger compartment 14 [See at least Boyer, 0065]. Also see at least Fig. 3 in Boyer: Boyer discloses that the safety countermeasures at step 132 are ultimately caused by monitoring the audio signal from the audio transducer 24 and determining that an occupant 12 is in the vehicle 16 based on the audio signal [See at least Boyer, 0057-0064]. Boyer further discloses that this monitoring and analysis of the audio signal is performed by the infotainment system [See at least Boyer, 0047]. It will therefore be appreciated that the infotainment system ultimately causes the countermeasure).
However, Boyer does not explicitly disclose the system wherein the climate control system is a fan.
However, Martin does teach a method wherein an infotainment system adjust settings of a climate control system which is a fan based on identifying an occupant within a vehicle (Martin teaches that the infotainment system 510b may be adjusted (e.g., temperature settings, fan settings, etc.) to match the various conditions of the infotainment system 510b in the limitation profile for the user 452 [See at least Martin, Col 29, lines 12-21]). Both Martin and Boyer teach methods for controlling a temperature control system by an infotainment system. However, only Martin explicitly teaches where the temperature control system may be a fan.
It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the method of Boyer so that the temperature control system activated is a fan, as in Martin. Anyone of ordinary skill in the art will appreciate that a fan is a common type of temperature control system for a vehicle.

Claims 15-16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Boyer et al. (US 20160200168 A1) in view of Wacquant et al. (US 9800983 B2), hereinafter referred to as Wacquant.
Regarding claim 15, Boyer discloses The method of claim 1.
However, Boyer does not explicitly disclose the method wherein using a microphone to monitor said cabin comprises monitoring said cabin using fewer than all available microphones.
However, Wacquant does teach a method for monitoring sound within a vehicle cabin wherein using a microphone to monitor said cabin comprises monitoring said cabin using fewer than all available microphones (Wacquant teaches that the system may activate and use selected microphones and loudspeakers only at selected seats that have been selected by a user of the system (such as the driver or one of the passengers of the vehicle actuating a user input to select particular occupants/seats for a conversation), whereby the speaker's voice (if the speaker is one of the selected occupants) will be output to others of the selected seats and occupants, while not being output to non-selected seats and occupants [See at least Wacquant, Col 5, line 53-Col 6, line 19]. Also see at least Fig. 8 in Wacquant: Wacquant further teaches that only some of the microphones are activated [See at least Wacquant, Col 5, line 53-Col 6, line 19]). Both Wacquant and Boyer teach methods for detecting sounds from occupants in a vehicle. However, only Wacquant explicitly teaches where the vehicle cabin may be monitored with fewer than all the available microphones.
It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the audio detection method of Boyer so that fewer than all the available microphones are used to monitor sounds in the cabin, as in Wacquant. Doing so improves precision of the audio detection method by allowing the method to target particular regions of interest within the cabin by selecting microphones local to those regions.

Regarding claim 16, Boyer discloses The method of claim 1.
However, Boyer does not explicitly disclose the method wherein using a microphone to monitor said cabin comprises monitoring said cabin using different microphones at different times, wherein, at any time, fewer than all available microphones are being used.
However, Wacquant does teach an audio detection method wherein using a microphone to monitor said cabin comprises monitoring said cabin using different microphones at different times, wherein, at any time, fewer than all available microphones are being used (Wacquant teaches that the system may activate and use selected microphones and loudspeakers only at selected seats that have been selected by a user of the system (such as the driver or one of the passengers of the vehicle actuating a user input to select particular occupants/seats for a conversation), whereby the speaker's voice (if the speaker is one of the selected occupants) will be output to others of the selected seats and occupants, while not being output to non-selected seats and occupants [See at least Wacquant, Col 5, line 53-Col 6, line 19]. It will therefore be appreciated that various selected combinations of occupants/seats and their respective microphones are possible, a plurality of which do not involve activating all available microphones. Also see at least Fig. 8 in Wacquant: Wacquant further teaches that only some of the microphones are activated [See at least Wacquant, Col 5, line 53-Col 6, line 19]). Both Wacquant and Boyer teach methods for detecting sounds from occupants in a vehicle. However, only Wacquant explicitly teaches where the vehicle cabin may be monitored with fewer than all the available microphones in various different configurations of active vs. non-active microphones selected by a user.
It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the audio detection method of Boyer so that fewer than all the available microphones are used to monitor sounds in the cabin in various different configurations of active vs. non-active microphones selected by a user, as in Wacquant. Doing so improves precision of the audio detection method by allowing the method to target particular regions of interest within the cabin by selecting microphones local to those regions without involving regions which are not of interest to the audio detection method.

Regarding claim 20, Boyer discloses An apparatus comprising a head unit for installation in a passenger vehicle, said head unit being connected to a microphone within a vehicle (See at least Fig. 3 in Boyer: Boyer discloses that, at step 104, the method comprises providing an audio transducer 24 that is disposed within the passenger compartment 14 and which is in electronic signal communication with an infotainment system 22 that is also disposed within the vehicle 16 to provide an electronic audio signal [See at least Boyer, 0050]), wherein said head unit comprises a monitor that is configured to draw attention to a living being in a cabin of said passenger vehicle (See at least Fig. 3 in Boyer: Boyer discloses a method for determining whether an occupant 12 is in the vehicle at step 118 [See at least Boyer, 0057]. Boyer further discloses that, at step 132, safety countermeasures taken following the detection may include transmitting a wireless signal indicating that an unattended occupant 12 is in the vehicle 16 to a remote receiver [See at least Boyer, 0065]) while said passenger vehicle is parked (See at least Fig. 3 in Boyer: Boyer further discloses that the engine may be started at step 132, which indicates that the vehicle may be in a parked state prior to step 132 [See at least Boyer, 0065]), said monitor being configured to monitor out- of-domain sounds while said vehicle is parked (See at least Fig. 3 in Boyer: Boyer discloses that, at step 112, the method includes monitoring the audio signal from the audio transducer 24 and the value of the IAT sensor signal from the IAT sensor 26 [See at least Boyer, 0054]. Boyer further discloses that, at step 118, the method includes monitoring the audio signal from the audio transducer 24 and determining whether an occupant 12 is in the vehicle 16 based on the audio signal, which may be done by analyzing the frequency content and duration of the audio signal [See at least Boyer, 0057]. The frequency content of the signal(s) indicative of an occupant may be regarded as out-of-domain sounds) and to place and to classify an acoustic signal representative of an out-of-domain sound as being indicative of the existence of said living being within said cabin of said vehicle (See at least Fig. 3 in Boyer: Boyer discloses that, at step 118, the method includes monitoring the audio signal from the audio transducer 24 and determining whether an occupant 12 is in the vehicle 16 based on the audio signal, which may be done by analyzing the frequency content and duration of the audio signal [See at least Boyer, 0057]. The frequency content of the signal(s) indicative of an occupant may be regarded as out-of-domain sounds) and sending a signal to a person to alert said person (See at least Fig. 3 in Boyer: Boyer discloses that, at step 132, safety countermeasures taken following the detection may include transmitting a wireless signal indicating that an unattended occupant 12 is in the vehicle 16 to a remote receiver [See at least Boyer, 0065]. Boyer further discloses that the recipient of the transmission may be the vehicle’s driver [See at least Boyer, 0038]).
However, Boyer does not explicitly disclose the apparatus wherein there are multiple microphones and said head unit is configured to transition between low-power mode, in which fewer than all microphones in said vehicle are in use, and regular mode, in which all microphones in said vehicle are available for use, wherein said head unit draws attention to the living being in the cabin while said head unit is in low-power mode. 
However, Wacquant does teach wherein there are multiple microphones and a processor connected to them is configured to transition between low-power mode, in which fewer than all microphones in said vehicle are in use (Wacquant teaches that the system may activate and use selected microphones and loudspeakers only at selected seats that have been selected by a user of the system (such as the driver or one of the passengers of the vehicle actuating a user input to select particular occupants/seats for a conversation), whereby the speaker's voice (if the speaker is one of the selected occupants) will be output to others of the selected seats and occupants, while not being output to non-selected seats and occupants [See at least Wacquant, Col 5, line 53-Col 6, line 19]. Also see at least Fig. 8 in Wacquant: Wacquant further teaches that only some of the microphones are activated if a user so chooses [See at least Wacquant, Col 5, line 53-Col 6, line 19]), and regular mode, in which all microphones in said vehicle are available for use (Wacquant teaches that the system may activate and use selected microphones and loudspeakers only at selected seats that have been selected by a user of the system (such as the driver or one of the passengers of the vehicle actuating a user input to select particular occupants/seats for a conversation), whereby the speaker's voice (if the speaker is one of the selected occupants) will be output to others of the selected seats and occupants, while not being output to non-selected seats and occupants [See at least Wacquant, Col 5, line 53-Col 6, line 19]. It will be appreciated that all occupants may be selected, in which case all microphones are activated), wherein said processor draws attention to a living being in the cabin while in low-power mode (Wacquant teaches that the system may activate and use selected microphones and loudspeakers only at selected seats that have been selected by a user of the system (such as the driver or one of the passengers of the vehicle actuating a user input to select particular occupants/seats for a conversation), whereby the speaker's voice (if the speaker is one of the selected occupants) will be output to others of the selected seats and occupants, while not being output to non-selected seats and occupants [See at least Wacquant, Col 5, line 53-Col 6, line 19]). Both Wacquant and Boyer teach methods for detecting sounds from occupants in a vehicle. However, only Wacquant explicitly teaches where the vehicle cabin may be monitored with fewer than all the available microphones or with all the available microphones, depending on user selections.
It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the audio detection method of Boyer so that fewer than all the available microphones or all the available microphones are used to monitor sounds in the cabin, depending on user selections, as in Wacquant. Doing so improves precision of the audio detection method by allowing the method to target particular regions of interest within the cabin by selecting microphones local to those regions.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Boyer et al. (US 20160200168 A1) in view of Funyak et al. (US 20200290567 A1), hereinafter referred to as Funyak.
Regarding claim 19, Boyer discloses The method of claim 1, wherein sending said alert to a first person comprises identifying a known operator of said vehicle, retrieving contact information for said known operator, and sending said alert to said known operator using said contact information (Boyer discloses that the infotainment system 22 may include telematics capability that provides the ability for the vehicle 16 to wirelessly communicate data as well as voice to a responsible party outside the vehicle 16, such as a key fob carried by the vehicle's driver or a predetermined cellular telephone [See at least Boyer, 0038]. It will be appreciated that contact information of the driver’s key fob must be retrieved to send a message to it. Boyer further discloses that this transmitting of a wireless message from the vehicle is yet another non-limiting example of a safety countermeasure [See at least Boyer, 0038]).
However, Boyer does not explicitly disclose the method wherein sending said alert to a first person comprises identifying multiple known operators of said vehicle, retrieving contact information for said multiple known operators, and sending said alert to said multiple known operators using said contact information.
However, Funyak does teach a method for notifying operators of a vehicle wherein, in addition to notifying a driver (who is a first operator of a vehicle), the method also identifies a fleet manager of a vehicle (who may be regarded as another operator of the vehicle), retrieves contact information for the fleet manager, and sending said alert to the fleet manager (Funyak teaches that when the occupant detection scanning process indicates the presence of an occupant, an alarm escalation process can be carried out, which can include providing local notification(s) at the vehicle so that a driver (or other user) is notified that an occupant is (or may be) present, as well as providing remote notification(s) to one or more remote individuals (e.g., a fleet manager) [See at least Funyak, 0171]. Funyak further discloses that the fleet manager may remotely control certain operations of vehicles in the fleet [See at least Funyak, 0225]). Both Funyak and Boyer teach methods of alerting a driver when an occupant is present in a vehicle. However, only Funyak explicitly teaches where a fleet manager may also be notified when an occupant is present in a vehicle. 
It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the occupant detection and notification method of Boyer to also notify a fleet manager when an occupant is present in a vehicle, in addition to notifying the driver of the vehicle, as in Funyak. Doing so improves safety by providing the fleet manager with the vehicle occupancy information, allowing the fleet manager to assist the vehicle.

Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, provided that any objections and rejections in prior sections of this office action are resolved.
The closest prior art of record is Boyer et al. (US 20160200168 A1) in view of Labombarda et al. (US 20190193590 A1) in further view of Lee (KR 200270303 Y1), hereinafter referred to as Lee. The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 8, Boyer in view of Labombarda teaches The method of claim 3.
However, none of the prior art of record, taken either alone or in combination, teaches or suggests the method further comprising, after having sent said signal to said second person, causing said head unit to connect said microphone to said vehicle's horn so as to play said acoustic signal outside of said vehicle, thereby alerting passersby to the existence of said living being (emphasis added).
Examiner emphasizes the two bolded portions because they constrain the claim such that the acoustic signal must be played, sequentially, after the signal is sent to the second person; and because the acoustic signal, which is played using the horn and microphone, must be the same acoustic signal that is detected in claim 1 to be indicative of a living being.
Boyer comes close to teaching the limitations about the horn, since Boyer teaches where, responsive to the detection of a living being, the vehicle horn may be activated (See at least [Boyer, 0036]). However, this is a very generic activation of the horn; the sound produced is simply the sound of the horn, rather than the sound of the acoustic signal detected which indicates the presence of the living being. Therefore, Boyer is not in the field of endeavor of detecting a sound indicative of a living being within a vehicle and playing that same sound via the vehicle’s horn, unlike the claimed invention.
Lee also comes close to teaching the limitations, since Lee does teach a vehicle system which records a voice of a vehicle occupant and broadcasts the recorded voice to a nearby pedestrian (See at least [0037-0038] in the attached English translation of Lee). However, this broadcasting of Lee is not subsequent to the sending of a signal to a prospective rescuer as stipulated by parent claim 3. Therefore, Lee is not in the field of endeavor of recording and broadcasting a voice of a vehicle occupant subsequent to the sending of a signal to a prospective rescuer of a living being in a vehicle compartment, unlike the claimed invention. The particular sequential arrangement and dependence on this prior action is not present in Lee.
For at least the above stated reasons, claim 8 contains allowable subject matter.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAEEM T ALAM whose telephone number is (571)272-5901. The examiner can normally be reached M-F 9:00 am-5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FADEY JABR can be reached on (571) 272-1516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/N.T.A./Examiner, Art Unit 3668                                                                                                                                                                                                        /YAZAN A SOOFI/Primary Examiner, Art Unit 3668